PER CURIAM.
The following question has been certified 1 to this Court by the Circuit Court of the Eleventh Judicial Circuit:
“Following the transfer of a cause under Rule 1.39(b) of the Florida Rules of Civil Procedure [30 F.S.A.], from the Civil Court of Record to the Circuit Court, pursuant to mandate, can the Circuit Court, in ruling on a motion for summary judgment, consider documentary evidence, depositions and transcript of trial, properly placed in the record prior to the exceeding of the jurisdiction of the Civil Court of Record where such record has been transmitted with a certified copy of the order of transfer to the Circuit Court?”
We have examined the question, the basis upon which it was certified and the briefs of the parties.2 We have determined that the question is one which should be answered under the rules previously set forth in Schwob Co. of Florida v. Florida Industrial Commission, 152 Fla. 203, 11 So.2d 782; Davies v. Davies, Fla.App.1959, 113 So.2d 250.
It has frequently been pointed out that the rules of court should be administered for an expeditious disposal of litigation in the interest of justice. Glassman v. Deauville Enterprises, Inc., Fla.App.1958, 99 So.2d 641.
 Judicial work should not be repeated unless necessary to correct the error which the reviewing court found prejudicial, or unless the court lacked jurisdiction. The question certified points out that when the record was made, the Civil Court of Record had jurisdiction; therefore, the record prior to the judgment need not be discarded because the court had jurisdiction to make the record. We hold that the question certified should be and is answered in the affirmative.

. Rule 4.6 of Florida Appellate Rules, 31 F.S.A.


. The circumstances giving rise to the question may be found in our decision, Henry’s Drive-In, Inc. v. Ideal Rock Products Co., Fla.App.1962, 140 So.2d 137.